KNOWLES, District Judge.
In this case, plaintiff brings suit in equity against defendant, ashing that it be enjoined from using a certain turntable in connection with its Butte City Street Railway, Mont., and for an accounting of profits derived from such use. The ground of plaintiff’s claim is that it owns a patent for this turntable, dated September 5, 187G, the same being numbered 181,-817. The patent was issued to one Joseph Britton, and, it is alleged, assigned to plaintiff by him. It is alleged in the bill that defendant is infringing the following two claims in said patent:
Claim 2: “A turntable provided with a slot and passage or chamber extending across it above the point of support of said table, and below its surface, where said chamber is made wide enough at each end to permit a propelling rope or cable to pass through it, and at the same time permit the table to malee a quarter rotation without interfering with the rope or cable, substantially as and for the purpose set forth.”
Claim 3: “A turntable consisting of the two upper sections, B, B, con-*421neeted with secondary tables or platforms, O, C, on alternate sides of the center, so as to leave a free space beneath the opposite halves of the sections, B, B, substantially as and for the purposes set forth.”
If the patent of plaintiff can be so construed as to apply to a single turntable, it would appear that defendant had infringed the same. The turntable used by defendant is constructed, I think, substantially as one of the tables, taken alone, specified in plaintiff’s patent. It has a surface composed of two semicircular platforms. Between them is a slot, along which the griping device of the cable car can pass. Beneath this surface, the cable passes to a point beyond the table, to a sheave, around which it passes. In defendant’s table the front and back timbers are placed a sufficient distance below the surface of the car as to allow the cable to pass over them. These timbers are connected to the surface platforms by means of columns; on the sides of the tables are timbers attached to the surface thereof, and extending latterly between the columns, and attached thereto. Below the timbers are semicircular rails or timbers attached thereto, and those travel upon pulleys journaled into the bottom of the pit in which the turntable is placed. Plaintiff’s table is thus described in the specifications in the patent:
“In constructing these tables, I make the upper portion of each in two sections, B. B, and these sections I connect with a secondary table or platform, 0, which is supported at a short distance below by a vertical spindle or shaft, d, which steps in a suitable bearing, e, at the bottom of the excavation, so that it can rotate horizontally. The table sections, B, are made in the form of a semicircle, and are placed at a short distance apart, so that when they are connected with the platform, 0, on the same plane, they form a circular table, with a slot or opening, f, between them. The two sections of each ¡nrntable are connected with thq platform. O, beneath, by,a connection, G-. upon opposite sides of the center, leaving a free or open space beneath the opposite half of each section.”
It appears to me that the end timbers below the surface in defendant’s table occupy the place and perform the functions of the lower platform, 0, 0, in plaintiff’s table, and that the pulleys jour-naled into the bottom of the pit, in connection with the semicircular rails, in defendant’s table, perform the same function as the spindle in plaintiff's table.
The question then arises, are they mechanical equivalents for-the devices in plaintiff’s patent? An “equivalent” is defined in Walker on Patents (sections 352-354) as a device “which performs the same function as another,” and “in substantially the same way as by the thing of which it is alleged to he an equivalent.” In the case of Imhaeuser v. Buerk, 101 U. S. 656, the supreme court says of equivalents:
“Hence, it follows that a party who merely substitutes another old ingredient for one of the ingredients of the patented combination, is an in-fringer, if the substitute performs the same function as the ingredient for which it is substituted, and it appears that it was well known at the date of the patent that is was adaptable to that use.”
Again, in the case of Meter Co. v. Desper, Id. 335, the supreme court says:
*422"It is equally, well known that if any of tlie parts is only formally omitted, and is- supplied- by a mechanical equivalent performing the' same office, and producing the same result, the patent is infringed.”
,, It will be seen from this that, in such a mechanical device as the tables under consideration, an equiválent is not the same thing, but something that performs the same function. In some cases, a .spring catch has been held the equivalent of a catch that operates -by means of a gravity weight. In some other cases, a lever has been termed the equivalent of a screw. Walk. Pat. § 353.
In the case of defendant’s device, the end timbers, as I have called them, hold, by their connection with the connecting columns, the two semicircles together, and constitute them one machine, the same as the lower platform in plaintiff’s patent, by means of the connecting columns attached thereto, connecting it with the semicircle sections at the surface, constitute that one table or ma-¿hine. The pulleys journaled into the bottom of the pit, and the curved rails,.perform the same function as the spindle in plaintiff’s patent. The table rests upon them, and is turned around thereon.
' In Walker on Patents, there is a contention as to whether the equivalents should have been known at the time, of the application for a patent, or not. There is no point made upon this question, in this case, and, considering the nature of the equivalents, I don’t see how it could arise.
It is claimed, however, that plaintiff’s patent is void for the reason that it was covered by a prior invention made by one William Eppelsheimer, for which he received a patent before the date of plaintiff’s patent, and for which he made an application on June 28, 1875. It would appear, however, from undisputed evidence, that Britton invented his patented device, and constructed tables embracing the same, which was put into practical use on the Clay Street Hill Railway, in San Francisco, Cal., prior to the application of Eppelsheimer for his patent. We cannot go back of the date of the application of Eppelsheimer, in this case, to determine when he invented his device. There is no evidence upon this point. I, therefore, must find that Britton was the prior inventor of the table in controversy, and, although the Eppelsheimer .patent was prior in date to plaintiff’s, it does not supersede or avoid the same.
From this discussion, I am led to the point where I must construe plaintiff’s patent, and determine what it is entitled to thereunder. Section 4888 of the Revised Statutes provides that the applicant for a patent “shall file in the patent office a written description of the same, and.of the manner and process of making, constructing, compounding, and using it, in such full, clear, and concise, and exact terms as to enable any person skilled in the art or science to which it appertains, or with which it is most nearly connected to make, construct, compound, and use the same; and in the case of a machine, he shall explain the principle thereof, and the best mode in which he has contemplated applying that principle, so as to distinguish it from other inventions.”
*423In sustaining a claim in a patent, the description should always be consulted, and it should be consumed in the light of the description. Walk. Pat. § 182; New American File Co. v. Nicholson File Co., 31 Fed. Rep. 289; Lull v. Clark, 33 Fed. Rep. 461. In the beginning of the description of Britton’s device, in his patent, Britton, says:
“My invention relates to improvements in turn tables, such as are used for transferring cars from one railway track to another, where an endless wire rope is used for propelling the cars along the track or tracks. The only instance, that 1 am aware of, where duplicate turntables have been used for this purpose, is in the Clay Street Hill Xtailway, in San Francisco, Cal.”
Of these duplicate tables, again, he says:
“These are to be connected by gearing so that both platforms will be rotated simultaneously by power applied to rotate either one of them.”
The manner in which they are to he used is thus described:
“When the car has been drawn upon the table, a,nd the rope released from the griper, it is also evident that the table can be turned one-quarter of the way around without disturbing the rope, as the free space under1 the opposite ends of the sections will allow the table to turn that far without interfering with it. It is further evident that, when both tables are given a quarter turn the slots and tracks, which were before parallel, will be brought in line with each other, so that the ear can pass from one table to the other without raising the griper from the tube, as its shank will move in the slots, thus avoiding the necessity of elevating the griping device during the transfer. The car can then be run upon the opposite track by turning the table upon which it has been transferred until its track is in line with the main track.”
It will he observed in all this that the only description in the patent given as to the way these tables were to he used was in connection with both tables or duplicate tables. Nowhere In the description is it pointed out how one of these tables could be used for the purpose of transferring a car from one track to another. In a letter written to Britton by IT. IT. Bates, an examiner of applications for patents in the United States patent office, dated July 17, 3886, and to whom Britton’s application for a patent, was referred, he says, “The function here being secured, not by one turntable, but by a specific combination of two turntables, which turn simultaneously.” This letter is part of what is termed the “file wrapper,” in evidence in this case. In turning to Britton’s evidence, it will he found that two tables were used iu the Olay Street Hill Railway, and to this he refers in his application as being the only place where his invention had been used.
Iu turning to the statute above quoted, it will he seen that: the manner of using an invention must be given iu the description in such full, clear, and concise and exact terms as to enable any person skilled in the art or science to which it appertains, or with which it is most nearly connected, to use the same. While the claim may he broad enough, there is no description of how one table is to he used, except in connection with the other. In the claims, after describing a table, it is said it is substantially as and for the purposes set forth. This must refer to the description, and there it is set forth that the table constructed and de*424scribed is to be used in duplicate. If a claim is not properly described in a patent, tbe claim is of no validity. Gunn v. Savage, 30 Fed. Rep. 366.
For tbe reason that tbe patent contains no description of bow one turntable is to be used by itself, for transferring a car from one track to tbe other, I find for tbe defendant; and it is hereby ordered that tbe bill be dismissed, as to it, and it have judgment for its costs herein expended.